Citation Nr: 0112104	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-02 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for a right knee disability.  This case was transferred to 
the Detroit, Michigan RO in April 2000.

In March 2001, the veteran failed to report for a hearing 
before the undersigned Board Member at the Detroit, Michigan 
RO.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

The veteran contends, in essence, that her preexisting right 
knee disability was aggravated by the physical activity of 
active service.  In support of her assertion, Wayne J. 
Sebastianelli, M.D., has provided statements dated in October 
1997 and March 1998, suggesting that the veteran's right knee 
disability was aggravated by her military service.  Although 
the veteran was provided a VA examination of her right knee 
in April 1997, the examiner failed to provide an opinion 
concerning the etiology of the veteran's right knee disorder.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the etiology of any currently 
present right knee disability.  Any 
necessary tests or studies should be 
conducted.  The claims file must be 
made available to and reviewed by 
the examiner, and the examination 
report should reflect that the 
claims file was reviewed.  The 
examiner must provide an opinion as 
to whether it is at least as likely 
as not that the veteran's right knee 
disability chronically increased in 
severity during service and if so 
whether the increase was clearly and 
unmistakably due to naturally 
progress.  The supporting rationale 
for all opinions expressed should 
also be provided.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
requested actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
further actions necessary to comply 
with the notification and duty to 
assist requirements of the VCAA.

5.  Then, the RO should readjudicate 
the claim for service connection for 
right knee disability.  If the 
benefit sought on appeal is not 
granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and afford the veteran an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




